The plaintiff in error, George White, was convicted in the superior court of Muskogee county on a charge that he did have in his possession unlawfully intoxicating liquors with intent to sell the same. On the 16th day of December, 1913, in accordance with the verdict of the jury, he was sentenced to be confined in the county jail for sixty days and to pay a fine of one hundred fifty dollars. The main question presented is the sufficiency of the evidence to sustain the verdict. After a careful examination of the record we are not prepared to say that there is not sufficient evidence to sustain the verdict; though the record does not make a strong case yet the trial judge having refused to grant a new trial upon that ground, we would not feel justified in reversing his determination upon that point. The judgment of the superior court of Muskogee county herein is, therefore, affirmed.